Citation Nr: 0916483	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-07 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include schizoaffective 
disorder and bipolar disorder.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion  


WITNESS AT HEARING ON APPEAL

Appellant  




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel  


INTRODUCTION

The Veteran served on active military duty from June 1970 to 
January 1972.  He also had reserve service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.  In a May 2004 rating decision, the RO continued 
and confirmed the previous denial for schizoaffective 
disorder (previously claimed as mental health problems).  In 
a September 2006 rating decision, the RO denied service 
connection for PTSD.  

In January 2009, a Board video hearing before the undersigned 
was held.  

The issues of service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder and bipolar 
disorder (previously claimed as "mental health problems"), 
and service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for mental health 
problems in January 2004, the Veteran did not file a notice 
of disagreement within one year being notified of that 
decision, and the decision became final.  

2.  Evidence received since the January 2004 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for an acquired psychiatric disorder, to 
include schizoaffective disorder and bipolar disorder 
(previously claimed as "mental health problems").


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the 
Veteran's service connection claim for mental health problems 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

2.  Evidence received since the January 2004 rating decision 
is new and material, and the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
schizoaffective disorder and bipolar disorder (previously 
claimed as "mental health problems") is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
regard to the Veteran's claim to reopen the previously denied 
issue of entitlement to service connection for mental health 
problems, in this case, the Board concludes that this law 
does not preclude the Board from adjudicating this matter.  
The Board is taking action favorable to the Veteran with 
regard to the new and material issue on the appeal, and a 
decision at this point poses no risk of prejudice to him.  
See, Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Legal Criteria 

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(e), 20.201, and 20.302 (2008).  

If a decision becomes final, a service connection claim may 
be reopened and considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence means:  1)  Evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
2)  Evidence which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final 
denial; and 3)  Evidence that raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

III. Analysis

A January 2004 rating decision denied service connection for 
mental health problems.  The Veteran was notified of this 
decision the same month.  The Veteran did not file a timely 
notice of disagreement and the January 2004 rating decision 
became final.   38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  Instead, the Veteran filed a claim to 
reopen his claim for mental health problems in January 2004.  
The RO issued a new rating decision in May 2004 which denied 
his claim for service connection for schizoaffective disorder 
(previously claimed as "mental health problems").  The 
Veteran filed a notice of disagreement in May 2005.  This new 
claim may be considered on the merits only if new and 
material evidence has been received since the January 2004 
decision.  

Prior to the January 2004 decision, the evidence in the 
claims file consisted of a January 1979 record referencing 
(but not showing) a psychological evaluation and service 
treatment records.  The service treatment records reference 
the Veteran's "nerves" and "nervous trouble" in records 
dated in 1970 and 1971.  A December 1971 service treatment 
records show the Veteran was having "personal problems" and 
suffered from past drug use and depression.  In March and 
April 1971, the Veteran was prescribed Librium and valium for 
nerves.  

After the January 2004 decision, the evidence submitted 
includes several VA medical records from 2003 showing ongoing 
treatment for bipolar disorder and schizoaffective disorder.  
A private doctor signed a form summarizing the Veteran's 
treatment for schizoaffective disorder, depression, and a 
history of PTSD from September 1995 to December 2003.  The 
same doctor signed a September 2001 discharge summary for the 
Veteran after he was hospitalized for "schizoaffective 
disorder, depressed."  Two of the Veteran's cousins and a 
neighbor provided January 2009 statements regarding his 
behavior and history.  A January 2009 letter from a VA doctor 
provides the Veteran's reported history and states: "The 
stressors of military service are more likely than not to 
bring out and/or exacerbate symptoms of schizoaffective 
disorder in someone who otherwise might not have expressed 
these symptoms in private life with normal daily stressors."  
Finally, another January 2009 letter from a private doctor 
states the Veteran "carries the diagnosis of schizo-
affective disorder, depressed, with a history of [PTSD] . . 
."

The Board finds that new and material evidence has been 
submitted subsequent to the January 2004 rating decision.  
The additional evidence shows diagnoses and etiology opinions 
from medical personnel.  This additional evidence raises a 
reasonable possibility of establishing the claims.  38 C.F.R. 
§ 3.156(a).  The evidence is considered new and material and 
the claim for service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder and bipolar 
disorder (previously claim as "mental health problems").  


ORDER

New and material evidence has been received to reopen the 
service connection claim for an acquired psychiatric 
disorder, to include schizoaffective disorder and bipolar 
disorder (previously claim as "mental health problems"), to 
that extent, the appeal is granted.  


REMAND

The Veteran has not received proper VCAA notice regarding 
disability ratings and effective dates for his service 
connection claims that are currently on appeal.  On remand, 
this procedural deficiency should be corrected.  

At the January 2009 Board hearing, the Veteran stated he 
started receiving Social Security Administration (SSA) 
disability benefits in 1978.  (Board Transcript, p 13.)  The 
Board must remand this claim so that the relevant SSA records 
and supporting medical documents may be associated with the 
Veteran's claims folder before a decision is made regarding 
the Veteran's claims for service connection.  

There is no showing that the RO attempted to obtain the 
Veteran's reserve unit records.  If possible, these records 
should also be associated with the claims file.

In a January 2009 statement, the Veteran's cousin, S.B., 
named a family doctor that was treating the Veteran after his 
separation from service.  Additionally, in a January 2009 
letter, a private doctor stated the Veteran had been 
receiving ongoing treatment at a clinic.  The name and 
address of the clinic are on the letterhead.  Attempts to 
obtain records from these private physicians should be made.  

Finally, the Board needs a medical opinion in order to 
determine whether the Veteran's currently diagnosed 
psychiatric disorders are related to service.  

Accordingly, the case is REMANDED for the following action:  

1.  Provide the Veteran with an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his claim.  

2.  Request all records related to the 
Veteran's claim for Social Security 
benefits in the 1970's from the SSA, 
including all medical records and copies 
of all decisions or adjudications.  

3.  Request all available records from the 
Veteran's reserve unit.  All efforts to 
obtain these records should be fully 
documented.  If the records are not 
available, a negative response should be 
associated with the file.  

4.  With any necessary assistance from the 
Veteran, attempt to obtain records from 
Doctor D. Sagrera mentioned in S.B.'s 
January 2009 letter and from S. Salama, 
M.D., of the Center for Psychiatric and 
Addictive Medicine, 800 Kaliste Saloom 
Rd., Lafayette, LA 70508.  All efforts to 
obtain these records should be fully 
documented.  If the records are not 
available, a negative response should be 
associated with the file.  

5.  Schedule the appellant for a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder that he may have.  The claims 
folder and a copy of this remand must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated testing should be conducted.  
All pertinent pathology should be noted in 
the examination report.  

For any psychiatric disorder found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
clinical onset began in service or is 
otherwise related to the Veteran's 
service.  In the case of a psychosis, the 
examiner should state whether it 
manifested within the appellant's period 
of service or whether it was aggravated by 
service.  The examiner should address the 
service and post-service medical records, 
including the January 2009 report by C. 
Luelf, M.D..  Complete rationale should be 
given for all opinions reached.  

6.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claims for service connection for an 
acquired psychiatric disorder, to include 
schizoaffective disorder and bipolar 
disorder and service connection for PTSD.  
If the decision remains in any way adverse 
to the appellant, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  



No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


